                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

MICHELLE COLLINS,                             )
                                              )
       Plaintiff,                             )
v.                                            )       Case No. ___________________
                                              )
UNION PACIFIC RAILROAD                        )
COMPANY,                                      )
                                              )
       Defendant.                             )

                                          COMPLAINT

       COMES NOW Plaintiff Michelle Collins, and for her causes of action against all

defendant(s) alleges and avers as follows:

            PARTIES, GENERAL ALLEGATIONS, JURISDICTION AND VENUE

       1.      Plaintiff Michelle Collins (hereinafter “Plaintiff”) is an individual currently

residing in Lexington, Missouri. At all relevant times she has been employed by Union Pacific

Railroad Company.

       2.      Union Pacific Railroad Company (“UPRC”) is a corporation organized and

existing under the laws of the State of Nebraska. Defendant UPRC may be served by and

through its Registered Agent, The Corporation Company, 120 South Central Ave., Clayton, MO

63105. This Defendant, at all times pertinent to this action, has operated and done business in

the state of Missouri.

       3.      Both jurisdiction and venue are proper in this federal Court. Plaintiff and

Defendant are citizens of different states. The amount in controversy exceeds $75,000.00. This

Court has diversity jurisdiction under 28 U.S.C. § 1332.




                                                  1

            Case 4:21-cv-00634-DGK Document 1 Filed 09/01/21 Page 1 of 6
       4.        This Court has jurisdiction over plaintiff’s discrimination claims arising out of 42

U.S.C. § 1981.

                   FACTUAL BACKGROUND OF PLAINTIFF’S CLAIMS

       5.        Plaintiff hereby incorporates by reference all previously stated allegations in ¶¶1

through 4 above.

       6.        Plaintiff is an African American female.

       7.        Plaintiff began her employment with Defendant UPRC in approximately July

1979 and retired in approximately April 2021. Plaintiff’s last position was a Yard Office

Coordinator / Chief Clerk.

       8.        Plaintiff satisfactorily performed the duties of her positions and received good

performance evaluations.

       9.        Throughout Plaintiff’s entire employment tenure, she was subjected to harassment

because of her race and/or color.

       10.       Plaintiff worked as a Material Handler in the Supply Department from March 30,

2009, through December 19, 2019.

       11.       Caucasian female Samantha Miller was the Manager of Supply Operations in

Kansas City from approximately April 2017 through approximately May 2018. Immediately

after assuming the position of Manager, Miller introduced herself to Plaintiff by saying, “I’m the

person who is going to make everyone’s lives miserable.”

       12.       Miller discriminated against Plaintiff on multiple occasions throughout Miller’s

tenure as Manager of Supply Operations in Kansas City. Miller’s discriminatory misconduct

would include, but was not limited to, repeated verbal abuse and yelling, ignoring Plaintiff while

speaking to the Plaintiff’s white coworkers, refusing to pay Plaintiff overtime as afforded by the



                                                   2

            Case 4:21-cv-00634-DGK Document 1 Filed 09/01/21 Page 2 of 6
Collective Bargaining Agreement, docking Plaintiff’s pay for circumstances that were not

enforced for all employees, and assigning a larger workload to Plaintiff and other minorities than

the rest of the Supply Department.

        13.     Plaintiff made multiple complaints to upper management, and also filed Values

Line Complaints. Plaintiff was never interviewed by the EEO department in response to her

complaints, and she never received a resolution to any of her complaints.

        14.     In December 2019, after Plaintiff’s Material Handler position in the Supply

Department was abolished. Plaintiff used her seniority to bid into the Yard Office Coordinator /

Chief Clerk (“YOC”) position in December 2019, and maintained that position through her

retirement in April 2021.

        15.     At first, Plaintiff bumped into a third shift YOC position and was trained by white

female, Cheryl Harris. During Plaintiff’s first day of training, Harris ordered Plaintiff to “sit over

there” because she “did not have time to train” Plaintiff. Plaintiff called Labor Relations and

stated that she was not going to be able to qualify, because Harris refused to train her. Labor

Relations stated that multiple complaints had been received concerning Harris, and that Plaintiff

would be moved to second shift for training.

        16.     After Plaintiff was moved to second shift, Plaintiff was then trained by white

female, Ronda VanLew. Plaintiff’s training was the bare minimum basics, which did not include

going through the Clerical Policy Manual, and was shorted on the training period from 30 days

to 18 days. Plaintiff felt that she was set up for failure.

        17.     Minorities within the Relief Clerk and/or full-time YOC position were treated

disadvantageously compared to their white coworkers, including but not limited to receiving




                                                    3

           Case 4:21-cv-00634-DGK Document 1 Filed 09/01/21 Page 3 of 6
differential disciplinary actions, and having their pay docked because of tardiness due to

circumstances beyond their control: a train blocking the entrance.

       18.      Plaintiff was disciplined more harshly than her white coworkers. For example,

because a train was late, and although members of upper management were calling for Plaintiff’s

termination, Plaintiff was instead subjected to an involuntary and unnecessary drug test and

breathalyzer because it was the “less of the two options.” No other employee was forced to go

suffer through such stigmatizing testing requirements.

       19.      Plaintiff made multiple complaints to upper management as well as filed Values

Line Complaints. Plaintiff was never interviewed by the EEO department in response to her

complaints, and never received a resolution to any of her complaints.

       20.      In February 2021, Plaintiff used her seniority to bump VanLew and return to first

shift. Even though VanLew was released from her position immediately, Plaintiff was not

allowed to resume the position and (as should have happened), but was held captive on third shift

for a month. During that time, Jenny Frazier, a white female who is on the extra board – that is to

fill in the position on a temporary as-needed basis – was allowed to fill the first shift position

instead of filling the third shift position. This violated established practices and procedures.

                              COUNT I
    RACE DISCRIMINATION/RETALIATION/HOSTILE WORK ENVIRONMENT
                    IN VIOLATION OF 42 U.S.C.§1981

       21.      Plaintiff hereby incorporates by reference all previously stated allegations in ¶¶ 1

through 20 above, including the entire contents of her Charge filed with the EEOC.

       22.      The continuing series of events planned and carried out by Defendant UPRC, as

described above, were continuously discriminatory, severe, pervasive, hostile, abusive, and

harassing.



                                                  4

             Case 4:21-cv-00634-DGK Document 1 Filed 09/01/21 Page 4 of 6
        23.     Defendant’s misconduct, as alleged above, constitutes racial discrimination and

retaliation in violation of 42 U.S.C. § 1981.

        24.     On an ongoing basis, Plaintiff has been subjected to a pattern of differential

treatment, and her race is a causal factor.

        25.     As a direct and proximate result of the ongoing discriminatory and harassing

misconduct committed by Defendant, Plaintiff has suffered actual damages in the form of lost

wages and benefits, humiliation, emotional distress and embarrassment in excess of $75,000.00.

        26.     The actions of Defendant UPRC and its employees have been willful, and in

reckless disregard for the rights of Plaintiff. As a result, Plaintiff is entitled to actual and punitive

damages.

        27.     Plaintiff is entitled to all her actual damages, and to punitive damages, in such

amounts as will be proven at trial and found to be reasonable by a jury.

        28.     If Plaintiff prevails on her claim, she is entitled to recover all attorneys’ fees,

costs, and expenses as provided by law.

        WHEREFORE, Plaintiff prays for judgment, after jury trial, awarding her all actual

damages deemed fair and reasonable by the jury; for punitive damages in such amount as is

deemed fair and reasonable by the jury; for all attorneys' fees, costs and expenses incurred by

plaintiff; and for such other equitable relief as the court deems just and proper.

                                  DEMAND FOR JURY TRIAL

        Plaintiff hereby demands a trial by jury on all issues raised herein.




                                                    5

           Case 4:21-cv-00634-DGK Document 1 Filed 09/01/21 Page 5 of 6
                           Respectfully submitted,

                           THE POPHAM LAW FIRM

                           By:/s/ Dennis E. Egan
                           DENNIS E. EGAN - MO #27449
                           COOPER S. MACH – MO #68223
                           712 Broadway, Suite 100
                           Kansas City, MO 64105
                           Telephone: (816) 221-2288
                           Telecopier: (816) 221-3999
                           degan@pophamlaw.com
                           cmach@pophamlaw.com
                           ATTORNEYS FOR PLAINTIFF




                              6

Case 4:21-cv-00634-DGK Document 1 Filed 09/01/21 Page 6 of 6
